Case: 13-20434          Document: 00512584227              Page: 1   Date Filed: 04/03/2014




             IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT


                                            No. 13-20434                        United States Court of Appeals
                                                                                         Fifth Circuit

                                                                                       FILED
In the Matter of: GEORGE R. NEELY,                                                  April 3, 2014
                                                                                  Lyle W. Cayce
                                                             Debtor                    Clerk

----------------------------------------------------------

GEORGE R. NEELY; CINDY NEELY,

                                                             Appellants
v.

J.M. TRIPPON & COMPANY, CERTIFIED PUBLIC ACCOUNTANT,
INCORPORATED; JAMES M. TRIPPON,

                                                             Appellees




                       Appeal from the United States District Court
                            for the Southern District of Texas
                                 USDC No. 4:12-CV-1008


Before STEWART, Chief Judge, DENNIS, Circuit Judge, and GILSTRAP,
District Judge.*




        *   District Judge of the Eastern District of Texas, sitting by designation.
     Case: 13-20434      Document: 00512584227         Page: 2    Date Filed: 04/03/2014



                                      No. 13-20434
PER CURIAM:**
       The court has carefully considered this appeal in light of the oral
arguments, briefs, and record. Having done so, we find no reversible error.
The judgment of the district court is AFFIRMED. See 5TH CIR. R. 47.6.




       **Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

                                             2